 1

 2

 3

 4

 5

 6

 7

 8

 9
                        UNITED STATES DISTRICT COURT
10
                              DISTRICT OF NEVADA
11

12   UNITED STATES OF AMERICA,               Case No. 3:14-cr-00001-HDM-VPC
13                         Plaintiff,
          v.                                 ORDER
14
     RAM KISHAN,
15
                           Defendant.
16

17        Defendant’s   motion   for   early     termination   of   supervised

18   release (ECF No. 108) is GRANTED effective February 27, 2020.

19        IT IS SO ORDERED.

20        DATED: This 3rd day of December, 2019.
21

22                                     ____________________________
                                       UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                         1
